Opinion
Per Curiam.
1. "We are of the opinion that under the act of 1913 a mother was not required to be with her family all the time if she kept them together in the home, and that she did not forfeit her right to a pension by working away from the family residence' at some hours of the day if such labor were necessary to contribute to their subsistence.
2. To the first question propounded in respondent’s brief we therefore answer that under the act of 1913 the petitioner was entitled to a pension of $10 a month from the date of her application.
3. The second question asked is “whether, under the terms of the act of 1913, the County Court sitting as a Juvenile Court can grant relief other than the relief provided for in the act.”
To this we answer, “No.”
4. 5. The third question proposed in the brief of the attorney for the county is this:
“The applications having been filed during the month of June, 1913, and no action being taken to cause a record to be made until the month of August, 1915, and after the amendatory act went into effect, had the Juvenile Court authority to grant relief excepting under the conditions specified in Section 3 of the amendatory act of 1915 ? ’ ’
*297To this we reply that in onr opinion it was not the intent of the act of 1915 to repeal any provisions of the act of 1913 so as to affect amounts then due which should have been allowed in the regular course of proceedings under the act of 1913, and that as to sums accrued before the act of 1915 went into effect, they should be allowed in full. Subject to this exception no person who is disqualified under the law of 1915 is entitled to receive a pension, and pensions to persons falling in this class should be discontinued after the date that the act of 1915 went into effect: United States v. Teller, 107 U. S. 64 (27 L. Ed. 352, 2 Sup. Ct. Rep. 39); Eddy v. Morgan, 216 Ill. 449 (75 N. E. 174).
The judgment of the Circuit Court will be modified to conform to this opinion. Modified.